Title: From George Washington to William B. Harrison, 10 April 1799
From: Washington, George
To: Harrison, William B.



Sir,
Mount Vernon 10th April 1799

Your letter of the 28th of last month has been duly received, and is entitled to my thanks for the details it contains; and for the

assurance you have given me ⟨o⟩f a preference in Renting yr Land. But as there is not the smallest probability of my Renting, or buying, while you hold both at the rates which have been mentioned, I by no means desire that you should miss an opportunity of doing either, on my Account.
It is not for me to say, by what means others would be enabled to pay a Rent of more than two hundred dollars pr Annum; for admitting there were only 300 acres in the tract, & rating these at $12 pr acre the interest thereof would come to $216 dollars, & as this is your mode of fixing, and asking a Rent of me—I must decline it. It is not, I say, for me to pronounce what others can do in this way. but I will aver that I could not pay that Rent by any thing I could raise on the land, as I think you would have no hesitation in acknowledging, if you were to examine the situation of it with accuracy. Nor would I be concerned with it at all, unless I could have a lease of it for a certain term of years because, if I am not more mistaken than I believe I am, there is not wood on it to supply fencing & firing three years (if that) and because, therefore, I should have surrounded it with a large & deep ditch—probably with a hedge also—which would cost more money than ought to be laid out upon uncertain contingencies. And moreover, because $216 is ⟨illegible⟩ more than 2500 lbs. of Tobacco or 3000 either, can be estimated at; even with the addition of 5 bls of Fish.
Who Jno. Robinson is, I know not, with certainty, but if it is the person I conjecture, I believe it may be said without much impropriety that there is a wide difference between engaging a Rent, and paying it: that, however, is no look out of mine. Nor do I know who the person is that offered you £2400 for the Land, payable in Welch’s Bonds, but you may receive it ⟨from⟩ me as a fact, that he had better reason for not warranting those Bonds than he disclosed to you, as I could make you sensible of, if it was necessary & proper, to go into the detail. I know Welch, WELL—I have good reason to know him—and believe if you had been disposed to have laid out Cash, or any thing else of real value, for those Bonds, you might have got a great bargain if the sound of a large nominal price instead of a small real one, would have constituted it.
As to Mr Hamilton, you perhaps are as well, if not better acquainted with him than I am, and therefore I shall add nothing concerning this person but will make the same observation on purchasing, as I did on Renting, namely that contracting is one

thing—& fulfilling an engagement is another; but, if payment however is well secured, it may be good at last—and as Hudibras says every thing is worth what it will fetch—If you can get the interest of twelve dollars an acre as Rent, or that sum per acre on a Sale of the Land, and the one, or the other actually paid, the Land is worth that sum to you. The Tenant, or Purchaser is to consider what the value of it is to him, & the man who means to pay, will do so. You observe that what may be deemed a high Rent now, will prove a low one some years hence; in general, the observation is true; but it applies more particularly to New lands, lands in the interior part of the Country, or Lands under particular circumstances—and capable of improvement; But not to old & worn out land, devoid of Timber & Wood, without a prospect of pro⟨duci⟩ng either—and no earthly means of improving it. These fall, or are left for new lands.
I never heard of Colo. Mason’s and Mr Chichester’s Survey of the Lands hereabouts; but as you talk of getting yours run round this Spring, if you will come & take a bed at my house, I have a Clerk (living with me) who Surveys very well & shall do it for you without cost, the next day. and on account of the putting out of the Leaves of the Trees, the sooner it is done the better. The lines between you & me, I know perfectly—the others no doubt can be found—With esteem I am—Sir—Yr Very Hble Servt

Go: Washington

